Brewster H. Jamieson, ABA No. 8411122
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501
Telephone: 907-264-3325
Email:        jamiesonb@lanepowell.com
Attorneys for Defendant



                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA
ERIC PHILLIP,

                                 Plaintiff,
v.
                                                 Case No. 3:20-cv-00147-JMK
PETER PAN SEAFOODS, INC. D/B/A
PAF MARINE YARD / PAF MARINE
SERVICES,                                                NOTICE OF REMOVAL

                              Defendant.

       Defendant Peter Pan Seafoods, Inc. d/b/a PAF Marine Yard / PAF Marine
Services (“Peter Pan Seafoods”) gives notice of its basis and provides its statement for
removal of this action—currently pending in the Superior Court for the State of Alaska,
Third Judicial District at Dillingham, under Case No. 3DI-20-00060 CI—to the United
Stated District Court for the District of Alaska. Removal is based on diversity of citizenship
and amount in controversy under 28 U.S.C. §§ 1332, 1441, and 1446.


                       I. JURISDICTIONAL REQUIREMENTS
       28 U.S.C. § 1332(a) provides in relevant part: “The district courts shall have
original jurisdiction of all civil actions where the matter in controversy exceeds the sum
or value of $75,000, exclusive of interest and costs, and is between — (1) citizens of
different States[.]” 28 U.S.C. § 1441(a) provides that “any civil action brought in a State
court of which the district courts of the United States have original jurisdiction, may be


          Case 3:20-cv-00147-JMK Document 1 Filed 06/22/20 Page 1 of 3
removed by the defendant or the defendants, to the district court of the United States for
the district and division embracing the place where such action is pending.”
        On or about June 17, 2020, Plaintiff Eric Phillip filed a Complaint in the Superior
Court of the State of Alaska in the Third Judicial District at Dillingham. Jamieson Decl.
¶ 2, Ex. A; Compl. ¶ 1. Plaintiff asserts one claim for state common law negligence.
Compl. ¶¶ 20-23.
        Plaintiff alleges that he resides in Kongiganak, Alaska. Compl. ¶ 1. Therefore,
Plaintiff is an Alaska citizen.
        Plaintiff alleges that Peter Pan Seafoods is a Washington Corporation that does
business in Alaska. Compl. ¶ 2. Peter Pan Seafoods is organized and exists under the laws
of Washington with its principal place of business at 3015 112th Ave. NE, STE 100,
Bellevue, WA 98004. Jamieson Decl. ¶ 5. Peter Pan Seafoods is not a citizen of the State
of Alaska. Thus, complete diversity between the parties exists. 28 U.S.C. § 1332.
        On the face of the Complaint, Plaintiff claims damages in an amount greater than
$100,000. Compl. ¶¶ 5, 23, 24. (“Plaintiff seeks damages in excess of 100,000.00.”)


                                   II. PROCEDURAL REQUIREMENTS
        Venue. This Court is the United States District Court of the judicial district within
which Plaintiff’s action is pending. 28 U.S.C. § 1441(a).
        Removal Is Timely. On June 18, 2020, the Complaint was served on Lane Powell
LLC, counsel for Peter Pan Seafoods, and Lane Powell LLC accepted service on behalf of
Peter Pan Seafoods. Jamieson Decl. ¶ 3, Ex. B. Thus, removal is timely. 28 U.S.C. §
1446(b)(1).
        Notice. Under 28 U.S.C. § 1446(d), a copy of this notice is filed concurrently in the
Superior Court of Alaska for the Third Judicial District at Dillingham and served upon the
Plaintiff.
        Complete diversity of citizenship exists between the parties—Mr. Phillip is a
citizen of Alaska; Peter Pan Seafoods is a citizen of Washington—and the amount in

Notice of Removal
Phillip v. Peter Pan Seafoods, Inc., et al. (Case No. 3:20-cv-00147-JMK)            Page 2 of 3

             Case 3:20-cv-00147-JMK Document 1 Filed 06/22/20 Page 2 of 3
controversy exceeds $100,000. 28 U.S.C. §§ 1332, 1446(c)(2). Thus, this Court has
jurisdiction over this action pursuant to 28 U.S.C. § 1332. This action is therefore
removable to this Court pursuant to 28 U.S.C. § 1441.
           No Waiver. By removing this action to this Court, Peter Pan Seafoods does not
waive any defenses, objections, or motions available to it under state or federal law.
           DATED this 22nd day of June, 2020.

                                                        LANE POWELL LLC
                                                        Attorneys for Defendant


I certify that on June 22, 2020, a copy of              By s/ Brewster Jamieson
the foregoing was served by mail on:
Brent R. Cole, Law Office of Brent R. Cole, P.C.
                                                          Brewster H. Jamieson, ABA No. 8411122
821 N St., Ste. 208, Anchorage, AK 99501
info@akcolelaw.com; brent@akcolelaw.com

s/ Jada Caudel
052974.0004/8090121.2




Notice of Removal
Phillip v. Peter Pan Seafoods, Inc., et al. (Case No. 3:20-cv-00147-JMK)               Page 3 of 3

                 Case 3:20-cv-00147-JMK Document 1 Filed 06/22/20 Page 3 of 3
